Citation Nr: 0625006	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to an initial compensable rating for 
residuals from the excision of lipomas from the left armpit.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by subjective 
complaints of pain; full extension to zero degrees, flexion 
limited to 135 degrees with crepitation; and without fatigue, 
weakness, heat, redness, swelling, effusion, lack of 
endurance, incoordination, or ankylosis.

2.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by subjective 
complaints of pain; full extension to zero degrees, flexion 
limited to 135 degrees with crepitation; and without fatigue, 
weakness, heat, redness, swelling, effusion, lack of 
endurance, incoordination, or ankylosis.

3.  The objective and competent medical evidence of record of 
the veteran's service-connected residuals from the excision 
of lipomas from the left armpit show a 10 centimeter 
horizontal scar in the left axilla which gives the veteran no 
problems, limitation of motion, or any functional 
disabilities or impairments; no ulceration, exfoliation, 
crusting, or keloid formation, or underlying tissue adherence 
or tissue loss is evident.





CONCLUSIONS OF LAW

1.  Schedular criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5010-5260 (2005).

2.  Schedular criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
DC 5010-5260 (2005).

3.  Schedular criteria for an initial compensable rating for 
residuals from the excision of lipomas from the left armpit 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.20, 4.118, DC 7819 (2002), effective prior to August 30, 
2002; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.20, 4.31, 4.118, DC 
7819 (2005), effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran was seen for many 
knee complaints during the course of his 20-year service.  
They also reflect two procedures, in January 1990 and May 
1992, at the Portsmouth Naval Hospital for the removal of a 
cyst measuring approximately 5 centimeters (cm.) by 3 cm. 
from under his left armpit.  A resulting scar in the area of 
the left axilla is also noted in the records.

When the veteran was examined for discharge in November 1998, 
bilateral knee problems and the cyst removal were noted.

VA treatment records from March 1999 to January 2004, include 
May 2001 VA medical records when the veteran was seen for 
swollen knees.  He complained that he had to stand up before 
he could walk because the knees locked.  On examination, 
nothing abnormal was detected and knees were normal size and 
shape.  No swelling, redness or instabilities were noted.   
Tenderness was present over both sides.  Range of motion was 
normal with crepitus.  Assessment was degenerative arthritis 
in both knees.  X-rays of the knees showed marginal 
osteophytes on both knees.  Those changes were more prominent 
on the right knee.  There was no significant joint narrowing, 
bony erosion or loose body noted.  Soft tissues were 
unremarkable.  The patellofemoral joint was intact.  The 
impression of the physician was mild to moderate 
osteoarthritis in both knees.  Degenerative joint disease in 
both knees was noted in a subsequent medical record that 
month.

A January 2004 VA medical record reflects the veteran's 
complaint of swollen knees for a two-week period, apparently 
with standing for a long period of time, which became worse 
after running.  Nothing abnormal was detected after an exam.  
Some crepitus of the knee joints was noted.  No swelling or 
pain with manipulation were noted as well.  Some medication 
and exercise were recommended for treating arthritis of the 
knee.

The veteran underwent a VA examination in February 2004.  
According to the examination report, the veteran related he 
had pain in his knees daily.  At his present civilian job he 
had to climb a lot of stairs and ladders and do a lot of 
squatting and kneeling.  He had retropatellar pain daily.  On 
arising in the morning, the veteran sat on the side of the 
bed and then extended both knees until they popped and then 
he stood up slowly.  He related his knees swelled when he 
ran.  Squatting and climbing were difficult.  He used knee 
cushions at work when he knelt.  The knees tended to ache in 
the winter.  Both knees were equally symptomatic.  The 
veteran also said that in the previous year he lost eight 
hours of work because of knee pain.  He could carry out all 
activities of daily living, though some aggravated his knees, 
so he did them at a slower or limited pace.  On examination, 
flexion of both knees was zero to 135 degrees and extension 
of both knees was zero.  No pain, fatigue, weakness, heat, 
redness, swelling, effusion, lack of endurance, 
incoordination, or ankylosis were noted.  Both Drawer and 
McMurray tests were within normal limits.  The veteran had no 
recurrent subluxation, locking, or joint effusion.  Bilateral 
patellar grind and retropatellar crepitation were noted.  
Diagnosis was bilateral patellofemoral syndrome with daily 
symptoms related to his current employment, which required 
the veteran to climb ladders and squat.

According to the examination report, the veteran also said 
that he had two lipoma removal procedures because the lipoma 
regrew after the first removal.  It was not a cancerous 
lesion.  The veteran reported no problems related to the 
removal nor any recurrences of the lipoma or any sensory 
loss.  On examination, a 10 cm. horizontal scar was noted in 
the left axilla which was hyperpigmented, but macular.  There 
was no ulceration, exfoliation, crusting, or keloid 
formation, and no underlying tissue adherence or tissue loss.  
No limitation of motion related to the scar was noted.  
Diagnosis was a scar in the left axilla which gave the 
veteran no problems, limitation of motion, or any functional 
disabilities or impairments.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in May 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May 2001 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to a higher initial rating for his 
three service-connected disorders.  Therefore, any lack of 
notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


Right Knee and Left Knee

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry also must be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected degenerative joint disease of 
the right knee is evaluated at 10 percent under DC 5010-5260.  
The veteran's service-connected degenerative joint disease of 
the left knee as well is evaluated at 10 percent under DC 
5010-5260.  Originally, the RO awarded a single 10 percent 
rating for bilateral knee degenerative changes pursuant to DC 
5010.  In April 2004, after the veteran underwent a VA 
examination, the RO awarded separate 10 percent ratings for 
each knee, effective the date of the claim.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that the 
veteran's disorder concerns traumatic arthritis of the knee 
(5010) limiting the range of motion of the affected knee and 
leg (5260).  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated under the 
rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263.  Examination consistently 
has disproved instability, so rating under DC 5257 
("recurrent subluxation and lateral instability") is not 
appropriate.  The veteran has not been diagnosed with the 
specific pathologies that would warrant rating for ankylosis, 
genu recurvatum, dislocation of cartilage, etc.  The 
appropriate measure of his disability, accordingly, is 
limitation of range of motion.  

Normal range of motion for the knee is 0 degrees extension 
and 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2005).  

VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
with a knee disability can have separate ratings for 
limitation of extension and limitation of flexion.  At the 
February 2004 VA examination, the veteran's extension was 
normal (0 degrees), so a separate rating for extension is not 
appropriate.  As noted above, DC 5260 ("limitation of flexion 
of the leg") is for application.

Under DC 5260, flexion limited to 45 degrees warrants a 
rating of 10 percent.  Flexion limited to 30 degrees warrants 
a rating of 20 percent.

Applying the schedular criteria above to the veteran's range 
of motion as detailed in the VA medical examination of 
record, the Board finds that flexion was to 135 degrees.  
These findings do not support increasing his disability 
rating to 20 percent (which requires showing flexion was 
limited to 30 degrees).  (The Board notes the RO resolved any 
reasonable doubt in rating the veteran's knees in favor of 
the veteran and assigned 10 percent ratings because there was 
x-ray evidence of degenerative changes and minimal limitation 
of motion.)

Where medical evidence shows the veteran has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned, if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

The Board further notes that there is objective x-ray 
evidence of arthritis in each knee.  Pursuant to the 
diagnostic codes pertaining to arthritis, such is evaluated 
on the basis of limitation of motion of the joint or joints 
involved.  See DC 5003.  As the veteran's right knee, as well 
as his left knee, already are rated on the basis of 
limitation of motion of the leg, a higher rating is not 
warranted on the basis of any diagnostic code pertaining to 
the evaluation of arthritis.

The Board has considered whether a higher rating is warranted 
under other related diagnostic codes.  In this respect, the 
Board notes that a 30 percent or higher rating is warranted 
in cases of ankylosis of the knee pursuant to DC 5256; and a 
20 percent or higher rating in cases of moderate or severe 
recurrent subluxation or lateral instability pursuant to DC 
5257, or in cases where there is malunion of the tibia and 
fibula as set forth in DC 5262.  Here, however, none of these 
conditions has been objectively demonstrated.  As such, a 
higher evaluation is not warranted under Diagnostic Codes 
5256, 5257, or 5262.

Upon a careful review of the objective medical evidence of 
record, the Board finds that at no time since the effective 
date of the grant of service connection has the competent 
medical evidence of record supported a finding of an initial 
rating in excess of 10 percent for the veteran's degenerative 
joint disease of the right knee, even when functional loss 
due to pain is considered.  

Likewise, upon a careful review of the objective medical 
evidence of record, the Board finds that at no time since the 
effective date of the grant of service connection has the 
competent medical evidence of record supported a finding of 
an initial rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left knee, even when 
functional loss due to pain is considered.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
right knee, and his left knee as well, for the period in 
question, are contemplated in the 10 percent ratings 
currently assigned for the period in question.  There is no 
indication that pain in either knee region causes functional 
loss greater than that contemplated by the 10 percent 
evaluations for each knee now assigned for the period.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  


Residuals of Lipomas

In March 2002, the RO granted service connection for 
residuals from the excision of lipomas from the left armpit 
and assigned a noncompensable disability evaluation under DC 
7819, which evaluates benign neoplasms.  

New VA regulations for rating skin disorders were promulgated 
and became effective in August 30, 2002.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002).  As there is no indication that 
the  revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the  period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 
(2003).  The Board notes that the retroactive reach of the 
new regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10  Vet. App. 461, 467 (1997).  
The RO considered the revised  regulations.  Therefore, the 
Board may proceed with a decision in this case without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The old version of the regulations must apply to the period 
between January 25, 2001 to August 29, 2002, while the 
current version of the regulations may apply to the period 
after August 30, 2002.

Prior to August 30, 2002, ratings under DC 7819 for new, 
benign skin growths were to be rated, using the criteria for 
eczema under DC 7806.  Under DC 7806, a 10 percent rating was 
assigned if there was exfoliation, exudation or itching 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, DC 7806 (2001), effective prior to August 30 2002.  A 
30 percent rating applied if there was exudation or constant 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent rating was assigned if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 and 7819 (2001), 
effective prior to August 30, 2002.

Further, prior to August 30, 2002, scars were rated under 38 
C.F.R. § 4.118, DCs 7800 through 7805 (2001).  DC 7800 
provided ratings for scars of the head, face, or neck.  DCs 
7801 and 7802 provided ratings for scars from second and 
third degree burns.  Obviously, these provisions are 
inapplicable in the instant case, given the nature of the 
veteran's disability.  Under DC 7803, a maximum 10 percent 
rating was assigned for scars that were poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001), 
effective prior to August 30, 2002.  Under DC 7804, a maximum 
10 percent was assigned for scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DC 
7804 (2001), effective prior to August 30, 2002.  No higher 
rating was available under these provisions.  Finally, under 
DC 7805, scars could be rated based on limitation on function 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001), 
effective prior to August 30, 2002.

Under the current DC 7819, effective August 30, 2002, benign 
skin neoplasms are to be rated as disfigurement of the head 
face, or neck (DC 7800) (which is obviously inapplicable 
here), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  38 C.F.R. § 4.118, DC 7819 (2005).

Under the current DC 7801, pertaining to scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7801 (2005).

Under the current DC 7802, a maximum 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2005).

Under the current criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
DCs 7803, 7804 (2005).

Under the new DC 7805, scars also may be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. § 4.118, DC 7805.

Under the old regulations, effective prior to August 30, 
2002, eczema, and benign skin growths, were evaluated as 10 
percent disabling when manifested by exfoliation, exudation, 
or itching, if on an exposed surface or extensive area; as 30 
percent disabling when manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement; and as 
50 percent disabling when manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It also should be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended.  Under the revised criteria, dermatitis or 
eczema, or benign skin growths are rated as disfigurement on 
the head, face or neck or scars, depending upon the 
predominant disability.  A 10 percent rating is assigned for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806, effective August 30, 2002.  A 30 
percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.  

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck.  Therefore, the veteran's service-connected 
skin disorder can appropriately be considered for the 
appropriate time periods under the old and the current 
versions of DC 7806 for ratings of dermatitis and DC 7819 for 
benign skin growths.  The RO evaluated the veteran's service-
connected residuals from the excision of lipomas from the 
left armpit under DC 7819.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The objective and competent medical evidence of record 
reflects that the veteran, when he was examined by VA in 
February 2004, had no problems related to the removal of the 
lipomas or any recurrences of the lipomas.  According to the 
VA examination, a hyperpigmented 10 cm. horizontal scar 
remained under the left armpit, but there was no evidence of 
ulceration, exfoliation, crusting, keloid formation, 
limitation of motion, or any functional disabilities or 
impairments, or underlying tissue adherence or tissue loss.

The Board finds the veteran is not entitled to an initial 
compensable rating for residuals from the excision of lipomas 
from the left armpit under either the old or current 
regulations for dermatitis (DC 7806) or benign skin growths 
(DC 7819).  The latest evidence in the record from the 2004 
VA examination showing a 10 cm. horizontal scar, and the lack 
of evidence of exfoliation, exudation, itching, limitation of 
motion, or tissue adherence, or ulceration simply do not 
support a 10 percent rating under the old or current versions 
of either regulation.


Other Considerations

The Board carefully has reviewed the entire record in this 
case, and does not find the evidence to be so evenly balanced 
that there is reasonable doubt as to any material issue 
regarding the matter of an increased initial rating for the 
service-connected disorders on appeal.  The preponderance of 
the objective medical evidence is clearly against the claims.  
38 U.S.C.A. § 5107(b).

Further, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there has been no 
evidence submitted to show that the veteran's service-
connected disorders have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Finally the Board notes that, in view of the holding in 
Fenderson, supra, the Board has considered whether the 
veteran is entitled to a "staged" rating for any of his 
service-connected disorders, as the Court indicated can be 
done in this type of case.  Based upon the record, the Board 
finds that at no time since the veteran filed his original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.

An initial compensable rating for residuals from the excision 
of lipomas from the left armpit is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


